Title: Abigail Adams to Mary Smith Cranch, 25 June 1795
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister:
            N york 25 June 1795
          
          I yesterday received your Letter giving me an account of the distressd Situation of Sister Smith. I fear her disorder will terminate in a setled distraction Burrel Shall have the Room & bed Room for Mrs Smith at 12 Dollors a Year, but he shall have them only for her that is he shall not consider himself at Liberty to let them to any one else if she should not continue with him. I mention this because when I let him the House there was a misunderstanding between us, but if she goes there care should be had that she should have a Sufficiency of good & wholesome food. they are poor people and live pretty near. indeed they are obliged to. Mrs smiths place is let at much too small a Rent as produce is—
          I was in hopes to have been on my way home by this time, but the Senate are not yet up, and mr Adams does not give me much hopes of its rising till Saturday. the Fate of the Treaty is not yet Known it is however the general opinion that it will be ratified. I say the out door opinion, for the Senate are Secret and Silent. it has been discussed with much calmness coolness and deliberation, and considerd in all its various lights and opperations. I hope the decision will be wise & judicious Satisfactory & benificial to the Country. the Grumblers will growl however. party will shew it self, and be bitter. I have had letters from our my sons late as 24 April they were well & desire to be particularly rememberd to all Friend’s at Quincy—
          
          Mrs Smith Sends her duty & Love. She is well & so is Emelia, a lovely Girl I assure you tho She has got red Hair which mortifies her mother not a little. John has the Ague poor fellow—
          I hear frequently of Your Son, & from every body the just praises which he merrits. mr Greenleaf drank Tea here last week. he talks of returning to Holland Soon. the Girls here I believe wish his wife dead. he is sufficiently a favorite where ever he goes, & seems too much of an American not to have all his affections, all centerd in this country his manners are more like Nancys than any of the rest of the Family. he looks like her— I askd how Polly was like’d he told me very much & Julia he said was well.— I wishd him to go on to Boston that he enjoy the happiness of his Brother to which he had so much contributed. he said he must rejoice in it at a distance as his buisness would not allow him that pleasure
          Remember me affectionatly to all our Friends. tell Brisler the week after next he may look for us— affectionatly yours
          
            A Adams
          
        